                                                                  ctEM sOFFIC: U.& DisT.Cœ R-I
                                                                        AT ROANOKE,VA
                                                                             FILED

                                                                            DE2 13 2219
                      U N ITE D STATE S D ISTRICT CO U RT
                                                                       JUL C UDLEY CLERK
                      W ESTE RN D ISTRICT O F W RGIN IA               BY;
                           H ARRISON BU R G D IW SIO N                             E ..x


JARED TILSON ,
      Plaintiff,                               CivilA ction N o.: 5:19-CV-033



Z OE H U M PH REY,etal.y                       By:   M ichaelF.U rbansld
                                               ChiefUnited StatesDistrictJudge
      D efendants.

                           M EM O RAN D U M O PIN ION

      This m atter com es before tlae courton defendants'm odonsto dism iss.D efendants

have ftled two sepatate m oéons- the & st flled by defendants Brian Bosserm an,Chrystal

Boyers,ReginaChestnut,lamesDoyleylefferyEstes,DouglasGtimm,W illiam LeeHereford,
rfo fficet Cartery''D onna Reynolds,N icholas Shires,Shawn Sm als,and the M iddle ltivet

RegionallailAuthority(MILRJA),ECF No.9,andthesecondbydefendantsBradford Barker,
DavidBauguess,lr.,ZoeHumphrey,BatryMunsey,andStacyStewart,ECF No.12.Both sets
ofdefendantsargue correspondingly thatallclaim salleging ordinary neghgenceagainstthem

should be disrnissed on the groundsthatdefendantsare endtled to sovereign im m unity,and

thatallclnim s bzoughtagainstdefendants W illiam Lee H ereford,Regina Chestrm t,D onna

Reynolds,and Barry M unsey sholzld be clismissed asspectzladve.See ECF N os.10 & 13.

PbinéffJared Tilson responded itaopposiion on June 11,2019.ECF No.21.Each setof
defendantsftled abriefin zeply- one flledJune 14,2019 byBosserman,Boyers,Chestnut,
D oyle,Estes,Grimm,Hereford,Carter,Reynolds,Shites,Sm als,and M RRJA,ECF No.22,
and one flled onJune 18,2019byBarker,Bauguess,Hllmpllrey,Munsey,and Stewart,ECF
N o.23.

       O n N ovem ber 19,2019,Tilson filed a consentvm otion for leave to ftle an am ended

com plnint,dismiss defendants Bosserm an,Carter,Estes,and Shites from this action,and

disnniss Tilson's delibetate indiffetence clnim against defendant D oyle.ECF N o.56.This

m odon wasgranted.Accorclingly,Bosserm an,Cattet,Estes,and Shiteswere dism issed from

thisacéon,and D oylewasrem oved from Tilson'sdeliberate indifferencecbim .

       For the reasons stated below,th'e coutt G RAN TS in pattand D EN IES in part

defendants'm oéon to disnniss.

                                                   11
                                                    @

       Tilson w as sentenced to two m onthsincarcetadon for latceny ofa m ilkshake and ice

cream bar atSheetz gas station.ECF N o.61,at 1.Before he began llis sentence,Tilson

inform edmedicalstaffatMRRJA thatheheld aprescripdon foralligh dosageofXanax,had
held this pzescripdon for yeats, and would likely have a seizure if he stopped taking his

prescribed dosage suddenly. Ld.a at 2. Tilson was told that M RRJA did not petmit
benzodiazepinesand thatTilson wolzld haveto taperhim selfoffhismedicadon.Ldxat12.

Tilson attem pted to do so butwas unable to com pletely tapez bim selfoff his m edication

beforellissentencebegan.J-I.
                           L

       Tilson entered MRRJA atapproximately4:30pm on April27,2018.ECF No.61,at
11.Heagaininfo= ed jailstaffthathehad beenprescribed Xanax and thatan abrtzpthaltin



1ztllfactsaretaken from Tilson'sAm ended Complaintandazepresnm ed tobetrue.Re ublican Pa ofN orth Carolina
v.Marfin,980F.2dv.943,952(4thCiz.1992).
                                                    2
hismedicadon would causeseizures.Ldx Tilson'sBookingObservadon Reportreported that

he was taking m edicadons and had meclicalproblem s,including anxiety,epilepsy,and/or
seizures.J-1.
            L Tilson clid not see a medicalstaffmembet to have ltis f<H ealth Ilistory and
Assessm ent''fo= ftlled outuntilApril30,2018.

      Tilson ftrstcom plained ofsym ptom sofbenzodiazepinewithdrawalon April28,2018

to defendantLicensedPracdcalNurse(<KLPN'')StacyStewatt(CTLPN Stewart').ECF No.61,
at 12-13.Tilson com plained of a m igrnine and explnined he believed itwas caused by the

sudden haltin llisXanax dosage.idaTilson also mendoned llishistory ofseizutes.Li LPN
StewartgaveTilson Ibuprofen and wrote on llismedicalchart:TTIM c/o migrainehasbeen
tapedng self offXanax due to being incatcerated has Hx of seizures gave IM 8ô0 m g

Ibuprophen (sic)forheadacheS StewartLPN 0235.:'Ldaat12.No furtheracdon wastaken
byLPN Stewart.LdaTilson did notseemedicalstaffagain untilApril30,2018.J-l
                                                                        .L
       O n April30,Tilson m etwit.h m eclicalstaff and was asked a series of quesdons by

defendantLPN ZoeHumphrey (TLPN Htzmphrey') regardingllismedicalllistorp ECF No.
61,at 12.Tilson told LPN Hum phrey thathe was pzesctibed X anax,thathe took between

four and six m illigram s per day,and thatlais doctor told him he w otlld have seizuresifhe

stopped taking Xanax.LdaHe also told LPN Humphrey thathe had been trying to taper

himselfoffhisdosagebeforellisincarceradon began in responsetowhatan MRRJA medical
staffm em bertold him on the phone buthad notcom pletely stopped taking lzisprescribed

Xanax beforeentedngM RRJA.LdaTilson also toldLPN Humphrey thathehad alreadyhad
onenligrainesinceenteritlgM RRJA andffwaswordedaboutwhatwouldhappentohim next.''
Id.at12 -13.
      AtthetimeofTilson'sincarceration,MRRJA had aBenzodiazepineTaperProtocol
and M edicalG uidelines for Acute Benzodiazepine W ithdtawal.ECF N o.61,at13.Tilson

alleges thata for LPN S Hum phrey and Stewart,these protocols and guidelines established

m edicalprocedures thatwere m andatory and Tfrequired no appreciable m edicaldiscredon.''

LdsTheprocedtztesatealleged asfollows:
             1.Perform ing awithdtawalassessm entusing a CIW A-A R form
             2.Taking vitalsigns
             3.O btaining aurine screen to check fozbenzodiazepineuse
             4. Contacting outside ptim ary care doctor,inclucling records
             request
              5.Requesdng an appoin% entwith the jaildoctorormedical
              director
              6.Requestinganappointmentwiththejailphysicianassistant
              7.Requese g specialized housing to ensurepadentsafety
              8.Review ofpolicy to ensure quality ofcare

J.
 i According to the medicalrecords,LPNSHumphrey and Stewartdid notdo any ofthe
abovetaskslisted in thepreceding paragtaph,w1t.1:the excepdon ofthe onem eee g atwllich

LPN H um phreytookTilson'svitalsignswhen flllingoutllisffl-lealth I-listoryandA ssessm ent''

form.J.
      da.Tilson makes anlzmberofallegadons and alternadve allegationsregarding LPN S
H lzm phzey and Stewart'sconduct,including thatthey did notfollow the above policies and

did notreportTilson'sself-reported Xanax useand cessation orhismigzaine,oralternadvely,

did reporttheX anax use,Xanax cessadon,and m igraine,butproperaction wasnottaken by

thosetowhom LPN SHumphreyand Stewartreported.Ldxat14.

       Tilson also allegesthatdefendantsRegistered Ntzrse (f<lkN7')ReginaChestnut(KT1kN
Chestnut'),lkN DonnaReynoldsICKltN Reynolds'),PhysicianAssistantrTA'')BarryMunsey
(TTA Munsey'),and Dr.W illiam Hereford r<Dr.Hereford7) were subjectto procedures


                                             4
estabnshing m andatory tasks thattequited no appreciable m edicaldiscredon, triggeted by

Tilson'sself-zeportedregularuseofXanax(prescribedorotherwise):
             1.Reviewing,orreferzing the inm ateto psychiatry to review,the
             medicalrecordsofinm ateswho arereported byLPNS/RNSto
             beon X anax and notcurrently receiving Xanax.
             2.Reviewing them edicalrecordsofinm ateswho arereported by
             LPN S/RNSto becomplaining ofnnigraine dueto self-tapering
             offXanax and notreceiving X anax whilein )*11.
             3.Stardng, or referring the inm ate to psychiatry to start,the
             Benzodiazepine/xanax taperingprotocolwhich includestaldng
             vitalsigns.
             4.Seeing the inm ate or referring the padentto M entalH ealth
             practidoners to see the inm ate,witlnin 72 houtsofadm ission to
             '
             Jail.
             5.Reviewing orperfotm ing awithdraw alassessm ent.

ECF N o.61,at 15-16.Tilson allegesthat,accorcling to m edicalrecords,RN Chestnut,ll.
                                                                                   N

Reynolds,PA M unsey, and D r.H ereford did none of the thingslisted in the pzeceding

patagraph,and thatthisfailurewasaviolaéon ofthestandard ofcare.Ldaat16.

      On May2,2018,defendantOffkerGG Taylor(TfTaylor'')wrotein anincidentreport
thatTilson approached him and told him he needed to be m oved offthe prison pod.ECF

N o.61,at16.Taylotalso tepotted thatTilson wasm aking fTsttange tem atksthatdidn'tm ake

any sense.''J-1.
               L Inresponse,TaylormovedTilson to segtegation andrecorded thatheneeded
to seeam entalhealth professional.Id.at18.Taylorsigned hisreport,asdid defendantsSlnift

SuperdsorCp.DavidBauguess,Jr.rfBaugtzess'')andW atchCommanderSergeantBradford
Barkez(T%arker'').Standardsofprocedurezequiredthataninmateenteringsegregationreceive
an evaluadon ofllisphysicalcondidon from themedicalstaff.I.
                                                          dz.at16-17.Tllisevaluadon

wasnotperformed.J.
                 dz.at17.Tilson allegesthatdefendantsBauguess,Barker,JnmesDoyle
(<TDoyle'')ChrystalBoyersr% oyers'),and DouglasGtimm (ç<Gzimm'')allservedaslliftas
SbiftSupervisorbetween the Hm e Tilson was m oved to segregation and the tim e he had his

seiztzte,and allfailed to ensureTilson received am eclicalscreening.Id.at17-18.Asthem ental

health professionalwho visitsMRRJA wasnotscheduled to be atthejailunti
                                                                     lMay4,allof
the abovelisted individualsknew thatTilson wot'
                                              lld notsee am edicalprofessionalforanother

two daysurllessoneofthem contacted m edicalstaff.Lttsat19.Noneofthem didso.Lda
                                                      .




       O n M ay 3,at apptoxim ately 5:00 am ,Tilson was found on the floot ofhis cellby

OfhcetShawnSmalsr<Sma1s').ECF No.61,at21.Tilsonwasseizingandunresponsive.J.i
Smalscalledformedicalassistance;lkN SonyaRandaEEdwardsCKlLN Randap)and Officer
Cartezcam eto Tilson'scell.J-1.
                              L at22.ILN Randallconcluded Tilsonwouldneed togo to the
hospital.LdxTilsonallegesthatRN Randallfailedto follow certain simple,mandatorym edical
tasksrequited in the m edicalfield when he had llisseizure:

              1.D ocum enéng m eclicalencounterswith padent;
              2.M aintaining padent'sairway dudng a seizure;and
              3.Taking vitalsigns.

Li Tilson alleges that her failute to do so was a violadon of the standard of care.Id.

Adclidonally,MILRJA had nursinggaidelinesin thecaseofaseiztlreemergencythatlisted the
following ffm andatorytasks'':

              lm m ediate Em etgency Cate and am bulance transfer to hospital
              withoutdelay:
              1.Repetitive/persistentseizlzres.
              2.Severerespiratory disttess.
              3.N otify Em ergency M edicalServices and arrange ambulance
              tzansferto Em ergencyRoom .
              N tusing lntelvenéon - Roudne:
              Ifpadentacdvelyhavingseizureactivity,protectfrom injuryand
              preventaspizadon
             Seizure acévity generally lasts2-3 minutes...Ifthe seizurelasts
             longer than (sic)an emergency sittzaéon existsand life support
             transportaéon isnecessary.

1Z.at22-23.Tilson allegesthesewerenotfollowed.1d.
      Tilson wastaken to AugustaH ealth Center,butwhen lliscondiéon worsened,he was

taken by helivac to Roanoke M em orialH ospital.ECF N o.61,at23.A ccording to Roanoke

M em orialphysicians,Tilson suffered a seizure ofatleast45 m inutes.Id.at25.Asaresult,he

expedenced a variety of serious m edicalconditions,reqlliring a variety ofinvasive m edical

procedures,allofwhich caused llim pain and trauma.LdxTilson also allegesthatdefendant
RN Chestrm twentoutofherway to preventTilson'sm edicalprovidersfrom disclosing llis

condiéonto Tilson'sfamilywhilehospitalized,withoutlegitimatereasonjuséfyingthis.Id.at


      Tilson wasputinto a m edically induced com a atRoanoke M em orial.ECF N o.61,at

23.W hen he awoke,hehad m uléple cllipped teeth and could notw alk on llisown fot three

days.Ldxat24-25.He was notpetmitted to drive for six months,notpetmitted to sw.
                                                                              i
                                                                              m

withoutanotherperson present,andiscurrentlysubjectto otherhealth-basedrestticéons.J.
                                                                                   i
Tilsonalsoexperienced signihcantmemorylossthatrequiredhereleaznhow todollisjoband
releatn the locadon ofplaceshehasvisited m any Hm esbefore.Id.

      Tilson bdngs a num ber ofallegations,based on violaéons ofthe above m edicaland

M RRJA standards.See ECF N o.61.He allegesthatM RRJA policy requiresthatjailstaff
fTpersonally observ'einmatesatleasttwicean hour''and thatffgilnmateswho are violentor
m entally ill or who dem onstrate unusual or bizarze behavior will receive m ore frequent

observaéon.'?ECFNo.61,at25.Tilsonbringssevencounts:(1)medicalmalpractice(ordinaty
neglkence)againstLPNSHumpllrey,Stewart,andEdwards,Dr.Hereford,PA M unsey,and
RNsChestnutand Reynolds;(2)medicalmalpracéce (grossnegligence)broughtagainstthe
same;(3)medicalmalptacdce (w2111and wanton neglkence)broughtagqinstthe same;(4)
deliberateindifferencepuzsuantto 42USC j1983 (deprivaéon oftheEighthAmendment
rightto be free from crueland unusualpunishm entby zeceiving accessto adequatem edical

care)broughtagainstthe same;(5)orclinary negligence bzoughtarinstOfficersBauguess,
Barker,Boyers,Catter,Doyle,Grimm,Shites,Smals,and Tayloz;(6)res ondeatsu erior
liabilitybroughtagainstMRRJA;and C)deliberateindifferencepursuantto42USC j1983
(deprivadon oftheEighth Amendmentrighttobefreefrom cruelandunusualpunishment
byreceivingaccesstoadequatemedicalcare)broughtagainstthesame(withtheexcepdonof
Doyle).Id.at29-45.
                                          II.

      A moéon to clislniss unde.
                               tFederalRule of CivilProcedure129$(1)chazenges a
cotzrt'ssubjectmatterjurisdicdon.Absentsubjectmatterjlxtisdicdon,acolxt'tmustdismissthe
acéon.Evansv.B.F.PerkinsCo. aDiv.ofStandex Int'lCo .,166F.3d 642,653 (4th Cit.
1999).W hetheraplainéffhasstanclingtobringacauseofacdon ffisgenetallyassociatedwit.h
Civil ProcedlzreRule12q$(1)pettaining to subject matter jurisdiction.';CGM, LLC v.
BellsouthTelecomms.,Inc.,664F.3d46,52(4thCit.2011).TfThatisbecauseV rticleIIIgives
federalcourts jurisdiction only ovet cases and controvezsiesy'and standing is Tan integtal
componentofthecaseorcontroversyrequirement.'''1d.(quodngMillerv.Btown,462F.3d
312, 316 (4th Cir.2006)).W hen a defendant raises substandve challenges to a cotut's
jutisdicdonundetRule124$(1),thecourtneednotaccepttlaecomplaint'sazegaéonsastt'ue

                                           8
andmayconsidetfactsoutsidethecomplaintto detev ineifitcan ptoperlyexetcisesubject
mattetjlltisdicdon.Ketnsv.Uited States,585F.3d 187,192 (4th Cir.2009).Atatltimes,
ffgtlheplaindffhasthebutden ofpzoving thatsubjectmatterjlntisdiction exists.''Evans,166
F.3d at647.

      Meanwhile,Rule 129$(6)oftheFedetalRdesofCivilPtocedkuepermitsapattyto
m ove fordisrnissalofacom plaintforfailureto state aclsim upon which reliefcan begranted.

Tosurviveamodon toclisnlissunderRule124$(6),thepbintiffmustplead sufficientfacts
ffto raiseazightto teliefabovethespeculadvelevel''and Tfstateaclnim to reliefthatisplausible

on itsface.''BellAtl.Co .v.Twombl,550U.S.544,555,570(2007).A plnintiffestablishes
fffacialplausibility''by pleading fffactazalcontentthatallow sthe cotutto draw thereasonable

inferencethatthedefendantisliable forthernisconductalleged.''A shcroftv.1 bal,556U .S.

662,678 (2009).ln rtzling on a 12($(6)moéon,the courtmustacceptallwell-pleaded
allegationsin thecom plnintastz'ueand draw al1reasonablefacm alinferencesin thelightm ost

favorabletotheplaintiff.Ibarrav.United States,120F.3d472,474 (4thCir.1997).However,
Ttgtllueadbate tecitalsofthe elem ents ofa cause ofaction,suppotted by m ete conclusory
statem ents,do notsuffice.'?Lq-g-
                              b 1,556 U .S.at6789seeW a M ore D o s LLC v.Cozart,680

F.3d359,365(4thCit.2012)SoldingthecourtTfneednotacceptlegalconclusionscouched
as facts or unwatranted inferences,unreasonable conclusions, or arguments'') (internal
quotation matksomitted).
                                           111.

       Defendantsmoveto disnùssallclsimsallegingordinaryneglkenceon theground that
they ate slùelded ftom such clmim sby the doctzine ofsoveteipaim m unity.ECF N o.10;at1;
ECF N o.13, at 1.Addidonally,defendants argue that all of Tilson's clnim s ag/inst D t.

H ereford,RN sChestnutandReynolds,and PA M unseyareffbased onpurespeculation,wlnich

isinsufûcientto m eetthe pleading standard,':and should thusbe dislnissed.ECF N o.10,at

2.The couttwilladdtesseach argum entin tbun.

                                          A.

      W hetheraregionaljailauthorityisentitled to sovereign immunityturnson whetherit
operates as a municipalcom oration.See Virginia Elec.And Power Co.(CVEPCO''Iv.
Ham tonRedevelo mentand Housin Authori ,217Va.30,34,225S.E.2d 364,368 (1976)
(finding thatamunicipalcomoradon isenétled to sovereign immurlity fortheexerciseof
governmentalfuncdons).In Ham tonRoadsSanitadon Dist.Comm'n v.Smith,193Va.371,
376,68S.E.2d 497,500(1952),theSupremeCouttofVirginiacreated atwo-factortestto
resolvewhetheranentityshouldbedeemedamunicipalcom oradon:(1)ffhow manyattdbutes
ofamuicipalcomotation doesthe enétyin dispute possess?''and (2)Tfin thelightoftlnis
irliéalconsideradon,whatisthepardclzlarpurposeforwllich itissoughtto dete= inewhether

or nota m unicipalcorporaéon is present?':O n the Srstfactor,the Ham ton Roads court

outlined six defining attributesofa municipalcom oradon:

       (1)Cteadon asa body com orate and polidc and asa pozécalsubdivision ofthe
      Com m onwealth'
                    ,

       (2)Creadon to serveapublicptupose;
       (3)Powerto haveacomm on seal,to sueandbesued,toenterintocontractstoacquite,
       hold,and dispose ofitsrevenue,personal,and realpzoperty;

       (4)Possession ofthepowerofenainentdomain;
      (5)Powertoborrow moneyandissuebondswllichaz'
                                                 etax exempt,withintezeston
      such bondsenjoying thesamestatusundertax lawsastheintereston bondsofother
      polidcalsubdivisionsofthestate;and

      (6)Managementofthecomotationvesteditlaboardofditectorsoracommission.
Ci ofm chm ond v.m chm ond M etro olitan Authori ,210 V a.645,647,172 S.E.2d 831,

832 (1970).
      Regionaljailauthorities are created by statm e.Va.Code j53.1-95.2.MRRJA was
created by Augusta County,Rockingham County,City ofStaunton,City ofW aynesboro,and

City ofHarrisonburg.Haleem v.Qlzinones,No.5:17-cv-00003,2017 W L 4400767,at*3.
These entidesallhave sovereign immunityeitherascounties(politicalsubdivisionsofthe
Commonwealth) or municipaliées in the exetcise of their governm ental 6mctions.J.da.
Defendantsargue thatMRRJA possesses fou.
                                       r of the six Ham ton Roads attdbutes ofa
m unicipal com oraéon, lacking only eminent dom ain and a designadon as a polidcal

subdivision of the Comm onw ealth. D efendants cite to the recent decision H aleem v.

Qtzinones,2017 W .
                 L 4400767,decided by the honotableJudge Elizabeth Dillon,who,in
answering the second quesdon ofthe H am ton Roads test,held thatTfin lightofthe entire

statutoryschemecreatingjailauthoziées,aregionaljailauthorityhasthestat'usofamunicipal
corpotadon fotsoveteign im m unity pum oses,even with these two m issing atttibutes.''A sto

tlaetwo nnissing attdbutes,JudgeDillonreasoned:
              Firstofall,itistt'uethatthewords ffbody com orate and polidc''
              do notappearin theenablingstatuteforregionaljailauthorities.
              lnstead, tlae goverrling stataztory schem e provides that Tfthe
               overning bodieso'ftwo orm ore counées, cides,or tow ns or a
              com binadon thereof m ay be concr rent orclinances or
              resoludonsorby agreement,createajailauthodtp''Va.Codej
                                            11
             53.1-95.2. The G eneral Assem bly states that each tegional
             authority Tfshallbe deem ed to be an instrtzm entality exercising
              ublic and essendal overnm entalfuncdons to provide for the
             public safety and welfare.''Va.Code j 53.1-95.7 (emphasis
             added).
Haleem,2017W .L440076,at*13-14.JudgeDillon furthetpointed outthatVa.Codej 53.1-
95.22ptovidesthattheardclecteaéngjailauthoridesffshallbelibetallyconsttuedtoeffectthe
putposesthereof.''D efendantstequestthe couttfollow thispzecedent.

      D efendantsadditionally argue thatthe statutory language granting pow ersto regional

jailauthoritiesshowsthattheGeneralAssembly considersthem asbodiescomorateand
poliéc,even if they are not expressly designated as such.ECF N o.13,at 8.Even when

goveznm entalbodiesarenotexpresslydeem ed m unicipalcom oradons,TTwheteitapper sthat

the legislature intended that they should be so construed, the designation Tm urlicipal

corporadon'isoften used in a broad orgenedcsense to include those kuasi-municipal
com oradons'w llich ate created to perform an essendally Public service.': York Cty v.

PeninsulaAt
          'rportCom.,235Va.477,480,369S.E.2d 665,666(1988).Defendantsarguethat
thelack ofexpEcitlanguageand pow erofeminentdom ain isinconsequenéal,fo:two reasons.

ECF No.10,at8.First,each ofMRRJA'Smemberlocalideswould certainly begranted
sovereign immunityiftheyoperatedajailindependently.SeeFranklinv.m chlands,161Va.
156,158,170 S.E.718,719 (1933) Solding thata municipality isenétled to sovereign
immunityfortheoperationofajail).lndeed,localgovernm entsazerequiredto constructand
opezatejails.Va.Codej53.1-71.Defendantsarguethatffthereisno sound reason why ajail
authority---created to curb costs ordinarily bornein flnllby individuallocalities- should not

be afforded the sam e im munity affozded to localgovernm ents perfo= ing the exact sam e


                                             12
function.''ECF No.13,at9.SeeDowdyv.PamunkeyReg'llo Auth.,No.3:14-cv-003-JAG,
2014W L 2002227,at*3 (E.D.Va.May 15,2014)tft
                                           W hileVirginia1aw doesnotdesignatea
jailauthorityasapoliticalsubdivision,forallintentsan authoritynmsajailthesamewaya
city,county,oztownwould.').Andfinally,whileMRRJA doesnothaveeminentdomninitself,
each m em ber locality does. Theoreécally, these localitks could exercise this power on

MRRJA'Sbehalf.Defendants atgue this negates any inference thatcould be drawn from
individualMRRJA'Swantofeminentdomain.
      Inzesponse,Tilsonpointsoutthatthiscolnt'thasdealtwith,andrejected,thisargument
before,irzBoren v.Northwestern RegionallailAuthority,No.5:13-cv-013,2013W .
                                                                          L 5429421
(W.D.Va.2013).ECF No.21,at1.Tilson arguesfor the same resulthere,asthere isno
evidencethatVirginia'sGenezalAssemblyintendedjailauthoritiesbetteatedasacityforany
ptuposes.SeeInreRowe,750F.3d392,396(4th Cir.2014)(fv ehavestatedtimeandagain
that courts m ustpresllm e thata legislatare says in a statute whatitm eans and m eans in a

stamtewhatitsaysthere.').Tilsonalso arguesthereisnoevidencethattheSupremeCourtof
Virginiaintendedtoclothejailauthorideswithsovereignimmunity.ECF No.21,at1-2.See
e.g.,H nm ton Roads Sanitaéon D ist.Com m >n,193 Va.,225 S.E.2d;Ci ofm chm ond v.

RichmondMetro.Auth.,210Va.645,172S.E.2d831(1970)9ViriniaElec.& PowerCo.v.
Ham ton Redevelo ment& Hous.Autlu,217Va.30,225 S.E.2d 364 (1976)9York Cty,235
Va.,369 S.E.2d.Finally,Tilson argues that caselaw indicates the m ost significant of the

elem entsthatidenéfy am unicipalcom oraéon iswhether the legislatute expressly designated

an enétyasapoliécalsubdivision,andMRRJA'Slackofsuch adesignadon isfataltoitsclnim
ofsovereign im m lxnity.York Ctp,235 Va.at481,369 S.E.2d at667.


                                            13
      The collrtm ustacknowledge the contlictthisquesdon hascreated in Vitginia federal

courts.Courts have l'uled 130th in favor and in denial of granting sovereign im m utlity to

regionaljailauthorities.Com are Hecketllaible v.Virginia Reg'lPeninsula JailAuth.,No.
4:06cv25,2006W L 3196750 (E.D.Va.Nov.1,2006)with DowdyPamunkeyReg'llailAuth.,
No.3:14-cv-003-JAG,2014 W.L 2002227 (E.D.Va.May 15,2014).In Boren,thiscotzrt,
looking to H eckenlaible,held thatan endty Ttcould notbe tteated asam unicipalcom oration

ifitdid notpossessallsix ofgthejessendalattributesofamunicipalcom oration.''2013 W L
54294421,at*4.Atthe tim e,thiswasthe state ofthelaw;sincethisdecision,the cout'tEnds

thatthelaw hasevolved such thatan entity need notpossessallsix essendalattributesto be

treated asamunicipalcomoraéon.AsDowdyPamunkeyReg'lJailAuth.held,regionaljail
authorities Possess Tdm any characteristics typical of local governm entsy'' including f<a

quintessendally public pum osey''a governipg body,the ability to ffacquite property,appoint

ofûcersand employees,make conttacts,undertakevatiousprojects,acceptgovernmental
grantsand loans,and sue and be sued,''an im m unity from taxadon,and statereim btusem ent

forconsttucdon and opetadonalcosts.2014 W L 2002227,at*3.These characterisécs endtle

itto tteatm entas a m unicipalcorporadon fotpum osesof soveteign im m unity.A sD owd

furthernoted,frgtlheVirginiaSupremeCourthascleatlyheld thatthe operadon ofajailisa
governm entalfuncéon,forwhich amunicipalcorporadonisimmuneftom suit.''JA

       Theabove authority,incluclingJudgeDillon'sdecision in Haleem,leadsthecourtto
hold thatM RRJA isentitled to sovereign immunitp The courtthusGRAN TS defendants'
modon asitpertainsto M RRJA.AIIcbim sbroughtin thiscaseastheypertain toM RRJA are
D ISM ISSED .


                                            14
                                           B.

      Thedetermination thatM RRJA isimmune from suitdoesnotautomaécally dictate
thatMRRJA employeesaze similarlyimmune.Sovereign immunity can,butdoesnotalways,
ptotectem ployeesoflocalgovernm ents.M essinav.Burden,228Va.301,312,321S.E.2d 657,

663(1984).W hileVitginia,itspoliticalsubdivisions,andhigh-levelgovetnmentalofficialshave
absoluteim m unity unlesswaived,fTothergovernm entemployees and officials have qualified

im m urlity depencling on the function they perform and the m anner of perform ance.''

Cunnin ham v.Rossman,80 Va.Cir.543,*4 (2010).Messina provides a fout-parttestto
determinewhethettheemployeeisimmune- thecotzrtmustconsider:(1)the natureofthe
function perfol-med by theemployee;(2)theextentofthestate'sinterestandinvolvementin
thatfunction;(3)the degree ofcontrolexercised by the state overtheemployee;and (4)
whether the alleged negligentactinvolved judgmentand discretion.''228 Va.at312,321
S.E.2d at663.

      Itiswellestablished thatthe operation ofa zegionaljailis agç.tâ.
                                                                     q governmental
fum ction and thatVitginiahasasigtliik antintetestin thepzovisionsofadequate m edicalcate

and propersupervision ofinm ates.SeeVa.Codejj53.1-85.7,53.1-32953.1-26953.1-133.01.
A nd num ezous caseshave found thatsufficientstate involvem entand controlin the actions

ofstate-em ployed public health em ployees to supportthe extension ofsoveteign im m unity.

SeeCo a ev.M ann,906F.Supp.1025,1048 (E.D .Va.1995)9Lohrv.Larsen,246Va.81,
86,431S.E.2d642,645(1993).W hethertheindividualdefendantsatissueherewillbeslûelded
fzom Tilson'sclnim s ofotdinary negligence willtherefore turn on whether theiractsalleged

bythe Amended Complaintffinvolved judgmentand discredon.''

                                           15
      Asa pzeliminary matter,Tilson assertsthatalldefendantswete subjectto cettain
MRRJA standardsand policiesthatremoved a11discredon from theiractionsin reacéon to
Tilson's m edical needs.The plaintiff in D owdy m ade a sim ilar claim , citing ptison rules

violated by the officer defendants,butas the D owd court m ade clear,ffthe existence of

regulaéons and gtédelinesdoesnotanswer the question ofwhether,and to whatextent,the

employee in question mustexercise discretion and judgmentin applying those rules and
proceduresin often uncertain and confused sittzaéons.''2014 W L 2002227,at*4.

       Thecourttakesguidanceftom Musev.Schleidan,349F.Supp.2d990,992(E.D.Va.
2004),inwhich aplaintiffbroughtsuitagainstapoliceofficerfordam agesresulting from an
accidentwhen the officer,wlaile responding to a dom estic violence report,failed to tuzn on

llis em ergency lights and entered an intersection againsta red light.In attem pting to avoid

summaryjudgment,theplainéffarguedthatpolicedepartmentpolicyremovedanydiscretion
the offkerhad in responding to thesituation;thettialcouttdisagreed.JA at1000.Among
m any obsew ationsm adein response to the plaintiff'sargum ent,the courtnoted:

              . . .
                      even assutning the intemretadon of gpolice policyjwere a
              disputed issue of fact the dispute is not m aterial.W hile the
              gdepartment) policy is insttucéve, it is not determinaéve.
              Sovereign im m unity does notulém ately depend on whether a
              departm entalpolicy givesan em ergency vehicle cltivezdiscreéon
              to acévate his em ergency Eghts and sirens.Putdifferently,if a
              policy granted deputies unfettered discredon to engage in
              em ergency response driving, such a policy would not extend
              soveteign im m unity's protection to any and evety driving
              sim ation.N otw ould a policy thatdenied officersany discretion
              to activate their em ergency response equipm ent nullify the
              sovereign im m unity bar in situations that reasonably requite
              ofûcers to exezcise theirjudgm ent to balance the specialrisks
              associated with respondingto an em ezgency.Rather,thepolicyis
              m erely instrucéve and gives guidance to the im m unity
              detet-minaéon to theextentthatitreflectsthat,in thejudgment
                                              16
               ofexpéztpersons,certain circum stancesconstim te an em ergency
               thatwould warrantan officer to engagein em etgency response
               driving.

Accordingly,the couttxvillexamine the applicable M'
                                                  RRJA standatds and procedures and
determinewhatlevelofjudgmentadefendantwasrequitedtoexerciseunderthesestandards,
butwillnotconsiderthem definiéve.Thatalistofpoliciesin placeatMRRJA on itsface
required cettain actionswl
                         *11noton its own dete- ine whether a defendant's alleged actions

wetenlinistet'ialotdiscreéonary.

         The individualdefendants can be divided into t'wo categoties:f'm edicaldefendants''

whowereemployedbyMRRJA asdoctors,nutses,orphysicians'assistants(LPNSHumphtey,
Stewart,and Edwatds,lkNs Chestnutand Reynolds,Dr.Hereford,and PA Munsey) and
ffsecutitydefendants''whowereemployedbyMRRJA asofficersand prison guards(Officers
Bauguess,Barker,Boyets,Carter,Doyle,Grimm ,Shites,Smals,andTaylor).Theirrespecthre
acts and onlissions are ofa diffetentnature.The courtwilladdtess the m edicaldefendants

ftrst.

         Patagraph 116 ofCountl ofthe Am ended Com plaint alleges thatLPN H um phrey

perform ed Tilson's <KH ealth H istory and A ssessm ent,''dtuing w léch Tilson told herthathe

had been takingXanax beforeentering MRRJA and had notbeen ableto f'ully taperofflnis
m edication.ECF N o.61,at29.The Am ended Com plaintalso allegesthatLPN Htzm phtey

failedto follow severalofthereqlzized elementsofM RRJA'SBenzodiazepineTaperProtocol
and M edicalGuidelinesfotAcuteBenzodiazepineW ithdrawal.LdxLPN Hllmpllrey allegedly
did perform one of the item s Ested on this protocol- she took Tilson's vitalsigns.The

Am ended Com plaintalleges,however,thatnoneofthe rem nining item son theprotocolwere


                                             17
    perform ed,and noneoftheseitem saslisted requized adetetm inaéon ofwhethertheitem was

    necessary onceTilson reported llisXanax use.G iven thatm ostofthe listed item s,asalleged,

    requirednoappreciablejudgmentordiscretiontoperform,LPN Humpllreyisnotattllispoint
    entitled to sovereign im m unity asregatdsthe allegaéonsofpatagraph 116 ofCountIofthe

    Am ended Col plaint.Sim ilarly,paragtaph 116 alleges thatLPN Stewartdid notperform the

    acéonsrequited by MRRJA'SBenzodiazepine TapetPtotocoland M eclicalGuidelinesfor
    AcuteBenzodiazepineW itladtawalupon being told ofTilson'sXanax use.J-I.
                                                                          L Atthispoint,

    the decision ofwhetherto disrnissCountIasregardsLPN SH umphrey and Stewarttutnson

    the allegatbns of the Am ended Com plaint.Based on these allegations, the court cannot

    dism iss paragraph 116 of Count I ât this Hm e,but expects to revisit the issue following

    cliscovery underRule 56.

          Paragraphs117 and 118 ofCountl oftheAm ended Com plaintbdngs claim s against

    R'
     N sChestrm tand Reynoldsin thealternative,alleging that,ifTilson'sX anaxusew asrepozted

    to eitherofthem ,they were obliged to follow theBenzodiazepineTaperProtocolandM eclical
'

    G uidelinesforA cute BenzodiazepineW ithdzawal.ECF N o.61,at29.These sam ealternadve
           '
      @
    clllm sarebroughtagainstPA M unseyand Dr.H ereford.JA Given thenatureofthealleged
    clnim s regatding the Benzodiazepine Taper Pzotocol and M edical Gtzidelines for Acute

    Benzodiazepine W ithdrawal,paragraphs 117 and 118 of Count l cannot be disnaissed on

    sovereign im m unitygroundsatthem odon to disrrlissstage.D efendants'argum entthatthese

    cloim sare speckzladveisaddressed below.

           The    allegations   against    LPN        Edw ards        paragraph            of

    Count 1, however,are of a different nature.The Am ended Com plaint alleges that LPN


                                                 18
Edwardsfailed to docum entTilson'sseizurein hism edicalchart,failed to takevitalsigns,and

failed to m aintain hisaitw ay on theway to thehospital.Tilson allegestheseonnissionswerein

conttavention ofM RRJA'Sntzrsing gaidelinesffseizute Emergency:Nursing Intervendon.''
ECF N o.61,at30.LPN Edwr ds'sacdonsin these m om ents,however,occurred during an

emergency simadon.Jutisprudence regatding the extension of soveteign immunity to
inclividualgoveznm entem ployees dtaw s a distincéon between actions taken or ornhted in

em ergency versus ordinary circum stances.Com are N at'lR.R.Passen er Co .v.Catlett

VolunteetFite Co.,241Va.402,404 S.E.2d 216 (1991)(holding thatsovereign immunity
slùeldsa ftreman who violatesttaffclawswhileresponding to an em ergency)with Frida -
S ive v.Collier,268Va.384,601S.E.2d591(2004)Solrlingthatafuemanisnotendtledto
sovereign immunity when zesponcling to a non-emergency, public serdce call). LPN
Edwards'sdecisionsin how to secure aid and cate forTilson dlnting hisseiztzte requited she

prioriéze certain tasks duting an ongoing em ergency situation,which called for the use of

judgmentand discreéon and thusazeslnieldedbysovereign immunity.Sovereign immunity
thus extendsto LPN Edw ards,and the ordinary negligence cbim sagainsthezin paragraph

119 ofCountIoftheAm ended com plaintare D ISM ISSED .

       Theallegationsofordinary negligenceagainstthesecutity defendantsate contained in

CountV andlargelydealwiththealleged failureto secuteam edicalscreen forSilson onM ay

2,2019 and the alleged failure to m ore ftequently obsetveTilson wllile hewasin segregation,

delaying Tilson'sreceiptofm edicalcare.ECF N o.61,at 39-40.The A m ended Com plaint

allegesMRRJA Tfhadapolicyitaplacetoensutethatinmateswhoaretransferredtosegtegation
receive aém elym edicalscteen,''and thatBauguess,Barket,Grim m ,D oyle,and Boyersfailed


                                            19
to takethisstep.Thispolicy,SO P 3.34,doesnotstatewhen exactly the m edicalsscreen m ust

occuz.Itonlyreqlliresthatitoccurin a ftm ely m annet.''Tilson wasm oved to segregation at

4:30 p.m .on M ay 2,2019.H e was found seizing at5:05 a.m .on M ay 3.A tthe tim e ofhis

seiztzre,therehad been an overnightdelay ofTilson'sm edicalscteen,ftom thelateafternoon

holzrofTilson'stransferto segregation to the discovely ofllisseizuze.The determ ination of

how pressing the need foza m edicalscreen wasw hen no specific tim efram ewasidenéûed by

MRRJA policy required the exercise offjudgmentand discretion''by Bauguess,Barker,
Glqm m ,D oyle,and Boyers.Thus,thefailureto secuream edicalscreen beforeTilson'sseizure

began cannotsupportCountV.Theorclinaryneglkenceallegaéonscontainedin paragtaphs
143 and 144 ofCountV oftheAm ended Com plaintareD ISM ISSE D .

      N ext,in paragraphs 145 and 146 of CountV of the A m ended Com plaint,Tilson

alleges thatTaylor obsezved Tilson m aking (Kstrange rem arks that didn'tm ake any sense.''

Taylor placed Tilson to see the visiéng doctor from Valley M entalH ealth,who would not

arrive for anothertwo days.SO P 3.34 required that,should an inm ate eithercom plain ofor

exhibitan ffapparentm edical/dentalpr gsicjpsychologicalproblem,''the ffobserving staff
m em ber shall im m ecliately notify the m edical staff.''Tilson alleges that Taylor's actions

constim te afailureto Cfim m ediately notify m edicalstaff.''ECF N o.61,at40.Barring extrem e

behaxior not specihcazy aEeged here, the detetmination of what behavior constitazte; a

psychologicalpzoblem certainlyrequiresjudgmentand discteéon.Detel-nlining how and to
whom heoughtto reportupon observingTilson'sbehaviorrequited Taylordecidetheutgency

ofthissitazadon.Taylor'schoiceto referTilson to thevisiting m entalhealth professional,while

requiting adelay in treatm ent,did constitute a notf cadon to m edicalstaffand wasan acdon


                                             20
xvithinthejudgmentand discredon accozdedbySOP 3.34,andbythelaw.Accordingly,the
orclinaty negligence allegaéons in paragraphs 145 and 146 of Count V of the Am ended

Com plzntate D ISM ISSED .

      Pazagraphs147 and 148 ofCountV oftheAm ended Com plaintalso allegethat,asthe

jailstaffassignedtomonitorTilsonduringthetimehehadhisseizute,Smals,Bauguess,and
Boyersbzeached theirduty to Tilson by failing to observe him as frequently asw aszequited

whilehewasin segregation.ECF N o.61,at41.TheAmended ComplaintallegesthatM M JA
policyprovided thatjailstaffpersonally observeinmatesatleasttwicean hotm and more
frequently forthose who exllibidng unusuz behavior.The Am ended Com plaintassertsthat

Tilson had been seizing for45 nninuteswhen hewasfound and transported to AugustaH ea1th

Center.ThatTilson could nothave been observed as frequently as he oughtto have been

seem sateasonableinferencefrom thesefacts.Thus,forthealleged failureto propezly obsew e

Tilson as allegedly requited by M RRJA policy,Smals,Bauguess,and Boyers cannot be
disnlissed from Count V at this point.A s with the above rulings regarding the m edical

defendants,the court's detetnnination tegatding patagtaphs 147 and 148 and the CountV

cllim sagainstSm als,Bauguess,and Boyersm ay be revisited following discoveryand Rule 56

m odons.

                                          IV.

       Finally,defendantsalso clnim thatTilson'scbim sagqinstD r.H ereford,RN sChestnut

and Reynolds,and PA M unsey are entitely speclzladve and thusm ustbe dismissed.ECF N o.

10,at 17;ECF N o. 13,at 13.ln his Com plaint,Tilson allegesthatLPN S Hum phrey and

Stew aztw erenegligentbecausethey failed to zeportTilson'sX anax use,abzuptcessaéon,and


                                           21
nnigtainetoPA MunseyoranotherjaillkN orMD- namely,Dt.Heteford,RN Chesmut,ltN
Reynolds, or PA M unsey.See ECF N o.61, at 14-16.Tilson then m akes the following

alternadve allegations:

              48.In the alternadve,Hum phrey did report M r.Tilson's self-
              repozted Xanax use and abrupt cessadon to ltN Chestnut,ItN
              Reynolds,PA M unsey,and/orDr.Heteford.
              49.In the alternaéve,Hllm phrey did teportM .
                                                          r.Tilson's self-
              teported naigraineasasym ptom ofhisabruptXanax cessation to
              lkN Chesttmt,lkN Reynolds,PA M unsey,and/orDr.Hereford.
              50. In the alteznadve, Stew art did zepott M .
                                                           r. Tilson's self-
              reported Xanax use and abrupt cessaéon to ILN Chestnut,RN
              Reynolds,PA M unsey,and/orDr.Hereford.
              51. In the alternative, Stew att did report 0 . Tilson's self-
              reported m igraineasasym ptom ofhisabruptX anax cessation to
              l1N Chestnut,lkN Reynolds,PA Munsey,and/orDr.Hereford.
1i.at14.Tilson aEegesffto the extentRN Chestnut,lkN Reynolds,PA M unsey,and Dr.
H ereford were provided inform ation about M r. Tilson's self-reported X anax use by

Hmnphreyand/orStewarq''theyfailed to provideappropriatettea% entundeztheprotocol.
Id.at16-17.D efendants argtze thatthis language isinsufficient;Tilson doesnotallege facts

to show LPN S Hum pe ey or Stew art ever reported Tilson's alleged sym ptom s to D r.

H erefozd,RN sChestrm tand lkN Reynolds,orPA M unsey.ECF N o.10,at17;ECF N o.13,

at13.They contend thatTilson'sCom plnintam ountsto ptuespeculation with respectto these

defendantsand doesnotm eetthe pleading tequirem entsofFederalRule ofCivilProceduze

129$(6).Id.
       Certninly,plaindffsm ustallegefactsin thei.
                                                 rcom plaintsto ffraisearightto reliefabove

thespeculadvelevel,''Twombl,550U.S.at555,butFederalRuleofCivilProcedure8(d)
permits a plainéff to Tfset out conflicdng alternative theories in its com plaint without one

consétazling an adrnission againsttheother.''ZeeCo.v.W illiam s,M ullen,Clarke& D obbins.

                                             22
P.C.,547F.App'x 166,168n.3 (cidngFedR.Civ.P.8(d)(2)).Partiesmayplead alternative
theoriesofliability- indeed,Tfasm any theodesas the factswillfit.'?U nited States foz use &

benefh ofTusco Inc.v.Clark Constr.G .LLC,235 F.Supp.3d 745,755 @ .Md.2016).
Seelaroseiwiczv.CountyofRutherford,No.1:05cv211,2005WL 2000238,at*1(W.D.N.C.
Aug.18,2005)(...amodontodismissisnotthedmetotestthesuffkiencyoftheevidence
andthatpleadingin thealternativeisanécipatedbyRule 8...77).Tilsonmay plead alternate
theoriesofliability- those cllim s thatare notborne outby evidence willbe elim inated later

inlitkadon.
                                            V.

       Forthereasonsexplained above,the cotutGRAN TS in partand D EN IE S in part

defendants'modon to dismiss.ECF Nos.9& 12.MILRJA isDISM ISSED from allcountsof
dùs acéon. The aiegadons of patagraph 119 of Count l and defendant Edw rds r e

D ISM ISSED from Count 1.The allegaéons of patagraphs 143, 144, 145 and 146 ate

D ISM ISSED from CountV .Consequently,defendantsBarker,G rim m ,D oyle,and Taylot

are dismissed from CountV .

       An appropriateO rderwillbeissued.

                                          smered, ?a//4(ty
                                    /wf * J /. &-,z,'
                                                 '
                                                    .
                                          M ichaelF.U rbanski
                                          ChiefUnited StatesDistrictludge
